 In the Matter of JACOBS PHARMACY Co., INc.,'EDIPLOYERandRETAILCLERKS LOCAL UNION1063,AFL, AFFILIATED WITH RETAILCLERKS 2INTERNATIONAL ASSOCIATION,AFL,PETITIONERCase No. 10-IBC-656.-Decided November 30, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Charles M.Paschal, Jr., hearing officer.The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby afrmed.3Upon the entire record in this case, the Board makes the followingfindings :The Employer, a Georgia corporation, is engaged in the retail saleof drugs, cosmetics, food and soft drinks, novelties, and other relateditems.It maintains its principal office and warehouse in Atlanta,Georgia.It operates 13 retail drug stores in Atlanta, as well as 1 eachat Hapeville, Buckhead, and Decatur, Georgia, all cities within a 35-mile radius of Atlanta.During the year ending 1948, the Employermade purchases for resale valued in excess of $1,000,000, of whichapproximately 50 percent was shipped to the Employer directly frompoints outside the State of Georgia.Sales during the salve periodexceeded $1,500,000, all being made locally at the Employer's drugstores within the State of Georgia.One of the Employer's motions to dismiss is based on the groundthat its operations do not affect commerce within the meaning of theAct.Without deciding whether its operations affect commercewithin the meaning of the Act, we do not believe that it would effec-tuate the policies of the Act to assert jurisdiction, as the Employer'sbusiness is essentially local in character.Accordingly, we shall dis-miss the petition.'The name ofthe Employeras it appears in the formal papers was amended at thehearing.2 Thename of the Petitioner as it appears in the formal papers was amended at thehearing.sThe hearing officer referredto theBoard the Employer'smotion to dismiss the petitionon several grounds. In view of our dispositionof thecase herein we find it unnecessaryto rule on such motions.4Ilaleston Drug Stores,Inc.,82 NLRB 1264.87 NLRB No, 34.309 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERIT IS HEREBY ORDERED that the petition for investigation and certifica-tion of representatives of employees of Jacobs Pharmacy Co., Inc.,Atlanta, Georgia, filed herein be, and it hereby is, dismissed.MEMBER MURDOCK took no part in the consideration of the aboveDecision and Order.